Citation Nr: 1756552	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-06 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, mood disorder, and anxiety with sleep disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and S.P.


ATTORNEY FOR THE BOARD

K. Brozyna, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1979 to December 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  A July 2010 rating decision denied entitlement to service connection for PTSD, as well as other non-psychiatric claims for entitlement.  Subsequently, a March 2011 rating decision again denied entitlement to service connection for PTSD.    

The Veteran testified before the undersigned in November 2015.  

This case was previously before the Board in May 2016.  The issue on appeal was noted to entail all psychiatric diagnoses and not just PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

It was remanded to the agency of original jurisdiction (AOJ) for additional development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  The Veteran's current psychiatric disability is the result of a stressor in service.

2.  The Veteran does not have a current diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disability other than PTSD are met.  38 U.S.C.A. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (2017) (i.e. in accordance with criteria in the American Psychiatric Associations, Diagnostic and Statistical Manual (DSM)).  38 C.F.R. § 3.304(f) (2017).

The Veteran contends that he developed PTSD as a result of being injured in an explosion during basic training when his partner dropped a live grenade.  See Hearing Testimony receipt date November 2015.  He also testified that he had experienced disturbed sleep since that injury.  Id.

Post-service VA treatment records show multiple psychiatric diagnoses, including depression, anxiety with sleep disorder, and mood disorder with the Veteran reporting that symptoms began with the grenade explosion in service.  See CAPRI receipt date June 2016; See Medical Treatment Record - Government Facility receipt date June 2016.  His reported in-service stressor, ongoing symptoms, and current diagnoses indicate a possible relationship to service and meet the low threshold set forth in McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Based on the possible relationship of his reported in-service stressor, an examination was requested in the May 2016 Remand order to clarify whether any current psychiatric disability was related to service.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In October 2016 a VA examiner found that the Veteran did not meet the criteria for a current diagnosis of PTSD but had a diagnosis of other specified trauma and stressor-related disorder.  See C&P Exam receipt date November 2016.  The examiner opined that the Veteran had symptoms of PTSD related to a military experience (including a stressor sufficient for that diagnosis) but not sufficient for the full diagnosis under DSM-5 (lacks a symptom each under Criteria C and D).

The Veteran's testimony and the VA examiner's opinions serve to link the current psychiatric disability that has been variously diagnosed in the past, to in service stressors.  Accordingly, the evidence is in favor of the grant of service connection for the Veteran's current psychiatric disability, regardless of diagnosis.

The medical evidence does not show a current diagnosis of PTSD.  Accordingly, the criteria for service connection under 38 C.F.R. § 3.304(f), have not been met.  Reasonable doubt does not arise and this aspect of the claim is denied.



						(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a psychiatric disability other than PTSD is granted.

Service connection for PTSD is denied.





_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


